Citation Nr: 1430121	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed, so remand is warranted.

First, not all of the Veteran's service treatment records appear in the Veterans Benefit Management System (VBMS) or Virtual VA file.  Only his separation examination and his dental records are on file.  Although there is a memorandum of unavailability on file, this regards a period of hospitalization during active duty. (It appears that service treatment records were of record prior to the case being converted into a virtual file.)  In sum, it does not appear that adequate attempts were made to locate all of his service treatment and personnel records. Thus, on remand, appropriate attempts must be made to obtain and upload any outstanding records into VBMS or the Virtual VA file.

Second, the February 2014 VA examination is not adequate as it failed to take into consideration the Veteran's lay statements regarding his back symptoms in service and thereafter. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  On remand, the Veteran will be afforded a new VA examination.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Attempt to obtain BOTH the Veteran's service treatment records AND service personnel records from the National Personnel Records Center (NPRC) or other appropriate source.  (The service personnel records are being obtained because the Veteran testified in May 2011 that he was put on a profile for his back injury in 1983.)

Since these records, assuming they still exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as are required of this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's claimed low back disorder.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) any low back disorder is the result of the fall the Veteran sustained in 1983 during service, or if involving arthritis, initially manifested within one year of his discharge from service, or otherwise is related or attributable to his service, including whether he has had persistent symptoms (continuity of symptomatology) since his service.

Continuous symptoms (like pain, etc.), not necessarily treatment for them, either during service or since, is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  The examiner may not conclude the Veteran was not experiencing symptoms at a particular time, including during the intervening years after his service ended up to the time of his initial treatment for this condition, post-service, merely because there is no documentation of treatment for his symptoms, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The examiner should provide a fully reasoned opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the file. 

The Veteran is hereby advised that his failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



